Citation Nr: 1111823	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO. 09-46 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for bipolar manic depressive disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder, including  a bipolar disorder, an anxiety disorder, fatigue, and depression, and including as secondary to the Veteran's service-connected lumbar spine disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1990 until March 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The claim has since been transferred to the VARO in Cleveland, Ohio. 

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). The Veteran was previously denied service connection for bipolar manic depressive disorder, which the Board is reopening herein. Given the holding in Clemons and the new psychiatric diagnoses, including depression and anxiety, of record, the Board has recharacterized the service connection issue of entitlement to the broader claim of an acquired psychiatric disorder, including bipolar disorder, depression, an anxiety disorder, and fatigue, as is reflected on the cover page.

The Board notes that in February 2008, the Veteran withdrew his appointment of the Disabled American Veterans as his representative.

The issues of entitlement to service connection for an acquired psychiatric disorder, including bipolar manic depressive disorder, an anxiety disorder, fatigue, and depression, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final March 2005 rating decision denied a claim for service connection for bipolar disorder. 

2. The evidence associated with the claims file since the March 2005 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for bipolar disorder. 


CONCLUSIONS OF LAW

1. The March 2005 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the March 2005 rating decision is new and material; the claim of entitlement to service connection for bipolar disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for bipolar manic depressive disorder. In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

Merits of the Claim
 
The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder, including bipolar manic depressive disorder. A review of the record indicates that the Veteran was previously denied service connection for that disorder in a March 2005 rating decision. The Veteran filed a Notice of Disagreement, but did not file a Substantive Appeal following the issuance of a Statement of the Case in October 2005. As such, the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The RO appears to have reopened the Veteran's claim. However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the March 2005 rating decision consisted of service treatment records, which did not indicate any complaints of or treatment for a psychiatric disorder.  

Post-service medical records several years following his discharge included diagnoses of psychiatric disorders. A July 13, 2004 VA outpatient treatment record noted that the Veteran was treated for depression, while an August 24, 2004 one noted psychotherapy for bipolar disorder, and a March 3, 2005 one noted psychotherapy for bipolar affective disorder, depression. A letter from a VA psychiatrist, dated in June 2004, also noted that the Veteran had a diagnosis of a bipolar disorder and that he was unable to work. 

An undated lay statement, from the Veteran's then spouse, M.S., was also of record attesting to the Veteran's observable mental symptoms.   

Additionally, an undated disability report filled out by the Veteran noted that the Veteran was disabled due to his lumbar spine disability and that he had been first diagnosed with manic depressive bipolar disorder in February 2004.

The March 2005 rating decision found that service connection could not be established as directly related to his service because there was no evidence that it was diagnosed in service or was otherwise caused by or related to service. The RO also found no evidence that it was diagnosed within a year after separation from service.

The Veteran's representative filed a Notice of Disagreement in September 2005 and alleged that the Veteran's bipolar disorder had been aggravated by his service-connected lumbar spine disability. The RO issued a Statement of the Case in October 2005 and found that there was no evidence establishing that this claimed disorder was due to service or was diagnosed within a year of his discharge, and that the record did not indicate that the Veteran's chronic back pain caused any permanent aggravation of the bipolar disorder. The Veteran did not file a Substantive Appeal with regards to that determination.

In the current claim, additional VA medical records have provided new diagnoses of psychiatric disorders, including a November 14, 2006 record noting a diagnosis of anxiety disorder, not otherwise specified. 

A November 22, 2006 VA medical record noted that the Veteran had received treatment for bipolar affective disorder, which developed in service and was related to his back injury. That examiner found that the Veteran had been overly aggressive during training due to his psychiatric disorder, and that caused his resulting back injury and exacerbated it.

The Veteran received a VA examination in April 2008, which included a psychological testing score that indicated severe depression and a diagnosis of bipolar disorder, not otherwise specified. The VA examiner also found that the Veteran's depression, anxiety, and fatigue to be most likely the result of his bipolar disorder and not from his back pain, but also opined that his back pain did produce some discomfort and did minimally contribute to his depression, anxiety, and fatigue. However, the examiner found that the overriding cause of his depression, anxiety, and fatigue was his bipolar disorder, which also resulted in several negative consequences. 

The evidence submitted since the March 2005 rating decision is new, in that it was not previously of record. The newly submitted evidence is also material. The November 22, 2006 VA medical record attributed the Veteran's bipolar disorder to his service. Additionally, the April 2008 VA examination found the Veteran's back pain to minimally contribute to his depression, anxiety, and fatigue. The November 22, 2006 medical records provides credible new and material evidence as to the Veteran's claim that his bipolar disorder developed in service, and raises a reasonable possibility of substantiating the claim. Accordingly, the Board finds that the claim for service connection to be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection bipolar manic depressive disorder, is granted. The appeal is granted to this extent only. 


REMAND

As previously indicated, the Veteran's claim has been recharacterized to the broader claim of entitlement to service connection for an acquired psychiatric disorder, including for a bipolar disorder, an anxiety disorder, fatigue, and depression, and including as secondary to his service-connected lumbar spine disability. The Veteran has been diagnosed with an assortment of neuroses and psychoses, as well as substance abuse. The specific nature of the Veteran's claimed psychiatric disability is unclear.

Service connection can be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

Effective October 10, 2006, before the Veteran filed the current claim, 38 C.F.R. § 3.310(b) was amended to provide the following as to aggravation of nonservice-connected disabilities:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. See 38 C.F.R. § 3.310(b).

The April 2008 VA examination found the Veteran's back pain, from his service-connected lumbar spine disability, to minimally contribute to his depression, anxiety, and fatigue. The April 2008 opinion is of limited probative value because the examiner did not indicate whether the Veteran's bipolar disorder is due to the Veteran's service or developed secondary to or was aggravated by his service-connected lumbar spine disability.  The Board notes that if a decision were to be made solely based on a grant of secondary service connection for depression, anxiety and fatigue under 3.310(b), the Veteran could be prejudiced, as a he would only be rated after deducting a baseline level of severity for those disorders.  Thus, the Veteran was not provided a proper VA examination in regards to his claim for service connection for an acquired psychiatric disorder.  Moreover, there has been no discussion of the November 22, 2006 VA medical record that attributed the Veteran's bipolar disorder to service.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In view of the need for a medical opinion and the time that has elapsed since the last VA examination, the RO/AMC shall request a new VA mental disorders examination and report evaluate the nature of any current psychiatric disorder and whether any such disorder(s) is etiologically related to active duty service or a service-connected disability.  

Additionally, in an August 2009 VA outpatient treatment record, the Veteran indicated that he was seeking disability benefits from the Social Security Administration (SSA). Given the Veteran's current claim, these records appear to be relevant. As such, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet.App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also notes that the last VA medical records associated with the claims file were from October 2009 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Finally, the Veteran's claim for TDIU is at least partially dependent on the outcome of the psychiatric disorder claim. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from October 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. After all the relevant evidence has been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder found to be present, to include whether any psychiatric disorder is due to or aggravated by his service-connected lumbar spine disability.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner then shall obtain from the Veteran a full history of her relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  The examiner next shall opine whether or not the Veteran has an acquired psychiatric disorder in conformity with the DSM-IV.  For each such disability diagnosed, the examiner shall:

a) opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder was incurred in, as a result of, or aggravated by, active duty service, or; 

b) in the alternative, if the opinion to the above question is negative, the examiner shall opine as to whether it is at least as likely as not (that is, at least a 50-50 degree of probability) that any psychiatric disorder was caused or aggravated by his service-connected lumbar spine disability.

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records, the November 22, 2006 VA medical record, and the April 2008 VA examination. The rationale for all opinions expressed shall be provided in a legible report.

4. When the above development is completed, the RO/AMC shall again review the Veteran's claim and determine whether any additional development is necessary to adjudicate the TDIU claim, including possibly a VA examination. 

5. When all the development requested above has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


